304 F.2d 160
Robert BURGESS, Appellant,v.UNITED STATES of America, Appellee.
No. 19520.
United States Court of Appeals Fifth Circuit.
June 29, 1962.

Appeal from the United States District Court for the Northern District of Florida; G. Harrold Carswell, Judge.
Charles Friend, Tallahassee, Fla., for appellant.
Clinton Ashmore, U. S. Atty., R. W. Ervin, III, Asst. U. S. Atty., Tallahassee, Fla., for appellee.
Before TUTTLE, Chief Judge, BELL, Circuit Judge, and SIMPSON, District Judge.
PER CURIAM.


1
The error assigned being without substance in law and fact, and having been rendered harmless in any event, the judgment of conviction appealed from is


2
Affirmed.